DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	In response to the reply filed on 06/27/2022, claims 1–22 are allowed.

The listing of claims in the reply represents the latest version of the claims in the application.


Reason for Allowance
The following is the Examiner’s statement of reasons for allowance: 

The prior art of record, when viewed individually or in combination, does not expressly teach nor render obvious the features in independent claims 1, 11, and 16, viewing each as a whole, specific to the recited limitations (and similar limitations of commensurate scope) of:

“wherein the segregated multiple tasks are to indicate a communication pattern between the parallel executable tasks and the sequentially executable tasks with data sharing;
determining different types of distributed computing resources to execute the multiple tasks based on the segregation, wherein the distributed computing resources executing the parallel executable tasks and the sequentially executable tasks are enabled to share the data;
automatically generating a modified process flow corresponding to the at least one automatable process step based on the segregated multiple tasks and the different types of the distributed computing resources, wherein the modified process flow includes multiple paths between the parallel executable tasks and the sequentially executable tasks with the data sharing, and wherein the parallel executable tasks in different paths can be executed in parallel based on the communication pattern; and
generating a software robot to automate a process of performing the activity associated with the at least one application based on the modified process flow of the at least one automatable process step.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
July 2, 2022